DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,9,11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim (KR-101211246, as cited on form PTO-1449). Note, a machine translation has been provided and will be referred to herein. 
 	For claim 1, Kim discloses an aeroponic propagator for the cultivation of plants, the aeroponic propagator comprising: a fogging system (150,120) for supplying fog within the aeroponic propagator, wherein the fogging system comprises a droplet generator (150), the droplet generator comprising at least one outlet (figs. 2-3, not labeled but can be seen in the figures on top of ref. 150 where droplet M comes out of), and the droplet generator being configured such that in use each at least one outlet ejects one droplet of liquid at a time (page 8 states “Droplet generator 150 generates a fine droplet (M), the droplet (M) is moved to the top and supplied to the seeds (A) and plants (B). Seeds germinate by absorbing the culture, and after germination, leaves and roots are in contact with the droplets and moisturized”, emphasis on “a fine droplet M”). 
	For claim 2, Kim discloses wherein there are multiple outlets, and the outlets are arranged in an array (figs. 2-3, the outlets where droplets M come out of are in a circular array).  
	For claim 4, Kim discloses wherein the aeroponic propagator comprises a root chamber (figs. 1,3, the lower chamber where ref. 110 is located), and a foliage chamber (figs. 1,3, the upper chamber where the foliage are located), separated from the root chamber, and the fogging system is configured to supply fog to at least one of the root chamber and the foliage chamber (as shown in fig. 3).  
	For claim 9, Kim discloses a method of supplying fog within an aeroponic propagator, the method comprising generating droplets (M) to form the fog using a 
	For claim 11, Kim discloses wherein the aeroponic propagator comprises a root chamber (figs. 1,3, the lower chamber where ref. 110 is located), and a foliage chamber (figs. 1,3, the upper chamber where the foliage are located), separated from the root chamber, and the fogging system is configured to supply the fog to at least one of the root chamber and the foliage chamber (as shown in fig. 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (as above) in view of Jiangsu (CN103621393, as cited on form PTO-1449). Note, a machine translation has been provided and will be referred to herein.
 	For claim 3, Kim teaches the aeroponic propagator as described in the above but is silent about wherein the droplet generator comprises a piezoelectric actuator which is configured to control the ejection of droplets from the at least one outlet.  
 	Jiangsu teaches an aeroponic propagator comprising a droplet generator (fig. 1) comprises a piezoelectric actuator (the piezoelectric vibrator and its parts as described in various excerpts in the translation) which is configured to control the ejection of droplets from the at least one outlet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a piezoelectric actuator as taught by Jiangsu in the droplet generator of Kim, in order to provide “increased atomization quantity, simplified piezoelectric vibrator structure, reduced size, easily install. Driving voltage is low and operating efficiency is high, driving voltage 5-12V, and in addition, circuit does not generate heat substantially, droplet sizes can be grown in real time according to crop, and demand is intelligent to be regulated and safety reliability high” as stated in Jiangsu.	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (as above).
 	For claim 5, Kim teaches the aeroponic propagator as described in the above but is silent about wherein the droplet generator is configured to eject: a) droplets having a diameter of less than or equal to approximately 40 µm, or less than or equal to approximately 30 µm, or less than or equal to approximately 20 µm; 5MM/edApplication No.: 16/076,221Docket No.: 3711-000263-US-NP-02 b) droplets having .	
Claims 8,22,23,25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (as above) in view of Huang et al. (US 20140047582 A1).
 	For claim 8, Kim teaches the aeroponic propagator as described in the above, and further teaches a reservoir (110) of liquid for use by the droplet generator to generate droplets. However, Kim is silent about wherein the liquid comprises at least one of the nutrients, RNA, nitrogen fixing bacteria, a hormone, and a chemical to promote detachment of produce from cultivated plants.  

	For claims 22,23 & 25, the limitation has been explained in the above claims 4 & 8, thus, please see above. 
Claims 10,12,14,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (as above) in view of Wilson (US 20140259920 A1).
 	For claim 10, Kim teaches the aeroponic propagator as described in the above but is silent about wherein in use the fogging system is configured to electrically charge the fog.  
	Wilson teaches a propagator comprising a vapor system that is configured to electrically charge the vapor (fig. 9, para. 0040,0169). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the fogging system of Kim to electrically charge the fog as taught by Wilson, in order to “regulate metabolic processes in cells and tissues, directing electricity into or onto plant structures may further stimulate these same processes. In doing so, plants may become more resistant to cold temperatures, diseases and other pathogens” as taught by Wilson in para. 0104.
 	For claim 12, Kim teaches the aeroponic propagator as described in the above but is silent about wherein in use the fogging system is configured to electrically charge the fog supplied to the root chamber.  

	For claim 14, Kim teaches the aeroponic propagator as described in the above but is silent about wherein in use the fogging system is configured to electrically charge fog supplied to the foliage chamber.  
	In addition to the above, Wilson teaches the vapor system is configured to electrically charge fog supplied to the foliage chamber (para. 0103). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the fogging system of Kim to electrically charge the fog supplied to the foliage chamber as taught by Wilson, in order to “regulate metabolic processes in cells and tissues, directing electricity into or onto plant structures may further stimulate these same processes. In doing so, plants may become more resistant to cold temperatures, diseases and other pathogens” as taught by Wilson in para. 0103, 0104.
	For claim 16, Kim teaches the aeroponic propagator as described in the above but is silent about at least one electrically charged device, wherein the aeroponic 
	In addition to the above, Wilson teaches the vapor system comprising at least one electrically charged device (fig. 9), wherein the propagator is configured to pass the fog through the at least one electrically charged device to alter the electrical charge of the fog (para. 0040,0103,0104,0169). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least one electrically charged device as taught by Wilson in the fogging system of Kim, in order to “regulate metabolic processes in cells and tissues, directing electricity into or onto plant structures may further stimulate these same processes. In doing so, plants may become more resistant to cold temperatures, diseases and other pathogens” as taught by Wilson in para. 0103, 0104.	
For claim 17, Kim as modified by Wilson teaches the aeroponic propagator as described in the above but is silent about wherein the aeroponic propagator comprises multiple electrically charged devices which are arranged such that fog being charged passes successively through each of the electrically charged devices. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have multiple electrically charged devices of Kim as modified by Wilson which are arranged such that fog being charged passes successively through each of the electrically charged devices, since it is has been held that mere duplication of the essential working parts of a device (Wilson teaches one electrically charged device but it is the user’s preference to have more than one duplicate electrically charged devices depending on how big the chamber or if the system is used for multiple . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Wilson as applied to claims 1,10 above, and further in view of Jiangsu (as above).
 	For claim 19, Kim as modified by Wilson teaches the aeroponic propagator as described in the above but is silent about wherein the fogging system further comprises at least one blowing device configured to move the fog.  
	Jiangsu teaches the fogging system comprises at least one blowing device (9) configured to move the fog. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a blowing device as taught by Jiangsu in the fogging system of Kim as modified by Wilson, in order to provide better distribution of the droplets.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Wilson as applied to claims 1,10 above, and further in view of Huang et al. (as above).
 	For claim 20, Kim as modified by Wilson (emphasis on Kim) teaches the aeroponic propagator as described in the above, and further teaches a reservoir (110) of liquid for use by the droplet generator to generate droplets. However, Kim as modified by Wilson is silent about wherein the liquid comprises at least one of the nutrients, RNA, nitrogen fixing bacteria, a hormone, and a chemical to promote detachment of produce from cultivated plants.  
.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Huang et al. as applied to claims 1,22 above, and further in view of Bailey et al. (US 20100257634 A1).
 For claim 24, Kim as modified by Huang et al. teaches the aeroponic propagator as described in the above but is silent about wherein the liquid is lipophilic with a range with a partition coefficient logPoktanowater between approximately -5 and 5.
Bailey et al. teach a composition comprising RNA and lipophilic molecules (para. 0073). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include lipophilic molecules as taught by Bailey et al. in the composition of Kim as modified by Huang et al. in order to better penetrate the RNA into the root for enhancing root growth, since the lipophilic molecules are used to better penetrate cellular membranes without active transport mechanisms as taught by Bailey et al. 
Kim as modified by Huang et al. and Bailey et al. is silent about the lipophilic being with a range with a partition coefficient logPoktanowater between approximately -5 and 5. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the lipophilic of Kim as modified by Huang et al. and Bailey et al. be with a range with a partition coefficient logPoktanowater . 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (as above) in view of Applicant admitted prior art (AAPA). 
For claim 26, Kim teaches the aeroponic generator as described in the above but is silent about wherein the droplet generator is a print head.
AAPA stated that print head is well known to generate stream of separated droplets from each outlet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a print head as stated by AAPA as the preferred droplet generator of Kim, since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. Applicant argued the following:
Applicant notes that Kim discloses a hydroponic system, rather than an aeroponic system, as recited in claim 1. Thus, the overall system works in a different way by providing a liquid medium. Additionally, some of the embodiments in Kim which are described in relation to seed holder unit 700, use soil. The use of soil in these embodiments teaches away from an aeroponic system as claimed.
	Aeroponic is a subset of hydroponic and the two are analogous or similar and has features that can be used interchangeably. For example, in Kim’s, although it is called hydroponic, the system of Kim can be used as an aeroponic because it has a fogging system as claimed by applicant. Usually, in hydroponic, the plant is immerse in the liquid nutrient solution; however, as one can see from Kim (especially fig. 3), his invention does not require the plant B or seed A to be immerse in liquid nutrient solution. Instead, as shown in fig. 3, the plant and seed are sprayed with the fogging system’s droplets from the bottom into the plant or seed holders. Thus, clearly, Kim system is or can be considered or used as an aeroponic system.  As for the soil comment, while Kim may have an embodiment that he uses soil, that embodiment is not being relied on by the examiner; thus, applicant’s comment is irrelevant.  
	In addition, applicant cited Kim on the IDS, thus, applicant must have found Kim analogous to aeroponic in order to recite the relevancy of Kim with invention. 
	Moreover, although applicant calls his invention “aeroponic” in the preamble, the body of the claim does not breathe life into the preamble because all that is being claimed is a fogging system having a droplet generator with at least one outlet, which could read on the print head as discuss on page 7 of the specification. There is nothing in the body of the claim to specifically geared toward aeroponic to give weight to the preamble being “aeroponic propagator”. Please see MPEP 2111.02 for the effect of a preamble. 
	Furthermore, the claims call for “comprising”, thus, although Kim may teach a hydroponic apparatus with other features, his hydroponic has the fogging system as 
Applicant disagrees with the assertion that Kim discloses a droplet generator configured to eject one droplet of liquid at a time. Kim refers to the generation of droplets, i.e. multiple droplets. There is nothing in Kim which teaches or mentions the generation of a single droplet at a time. Additionally, in Kim, there is no description as to how a single droplet would be generated from each outlet of the droplet generator. Kim does not indicate that only a single droplet would be generated from each outlet. Instead, several droplets are consistently referred to. Thus, Figure 3 of Kim shows multiple droplets are simultaneously ejected from the droplet generator at a time.

As provided in the translation on page 8, the excerpt stated “a fine droplet (M)” which is singular or one single droplet. Applicant appears to assume his own interpretation of Kim because nowhere in Kim did he stated that multiple droplets are coming out from one outlet or hole of the generator. One of ordinary skill in the art reviewing Kim would conclude that multiple droplets are the result of multiple outlets or holes coming out of these outlets or holes and not multiple droplets coming out of one outlet or hole only. This is especially clear with page 8 translation statement of “a fine droplet M”, and figs. 2-3 show the generator 150 having multiple outlets or holes on the top. Since there are multiple outlets or holes, there will be multiple droplets coming out from the generator. Interpreting two or more droplets trying to squeeze out of one outlet or hole appears to be very detailed assumption which Kim never stated and one of ordinary skill in the art would not interpret Kim as such. 
In addition, the claimed limitation stated “the droplet generator being configured such that in use each at least one outlet ejects one droplet of liquid at a time”, which the droplet generator of Kim can performed the intended function because it has the structures to do so. For example, excerpts obtained from the Google machine 
Moreover, one of ordinary skill in the art would not interpret Kim to have multiple droplets coming out of one outlet or hole because that would kill the idea of fogging or misting. If too many droplets are emitted from one outlet or hole and since there are multiple outlets or holes, the plant or seed would be drenched in liquid solution, which defeats the idea of having a droplet generator to intermittently and controllably emit droplets to the plant or seed. The whole idea of using a droplet generator is to control the amount of liquid nutrient and not drenched the plant in the liquid nutrient. 
Rather, the Examiner points out that that Kim refers to "a fine droplet M". Applicant, however, submits that the Kim document has been misinterpreted - Kim does not specify that only a single droplet is ejected at a time, it only indicates that a fine droplet may be produced, i.e., each of the droplets may be a fine droplet.

 	Kim stated “Droplet generator 150 generates a fine droplet (M), the droplet (M) is moved to the top and supplied to the seeds (A) and plants (B)”, which is clear that each time the generator ejects, a fine droplet comes out of each of the outlet or hole and moved to the top to be supplied to the plant. As stated in the above, applicant is assuming that two or more droplets come out of one outlet or hole in Kim, which is more outstretch than what one of ordinary skill in the art would assume when reviewing Kim, a fine droplet. Again, multiple droplets as mentioned in Kim are a result of multiple outlets or holes on the top surface of the generator 150 and not multiple droplets coming out of one outlet or hole. 
Furthermore, the translation relied on in the Office Action does not appear to be accurate. The automatic machine translation on the WIPO patentscope website translates the same sentence as "the droplet generator 150 generates fine droplets M, and the droplets M move upwards and are supplied to the seeds A and the plants B". Additionally, we had a human translation prepared of the relevant paragraph which confirmed that the paragraph refers to "droplets" M in the plural, rather than the singular as referred to in the Office Action.

 	Google patent translation is pretty accurate and has been used by the Board of appeal. Thus, it is unclear where applicant obtained the information that Google translation is not accurate. While there are some discrepancy that can occur in any translation or any system, Google patent translation, in general, is accurate and has been used by the Board of Appeal. In addition, applicant is stating that Google machine translation is not accurate but appears to be stating that WIPO patentscope machine translation is more accurate without providing any evidence that this is so. As a matter of fact, the WIPO patentscope machine translation appears to be stating that a droplet comes out of one outlet or hole. For example, this excerpt from the WIPO patentscope machine translation, “The droplet generator (160) is fixed by the receiving protrusion (120) to convert water contained in the bottom of the container main body (110) into a droplet form and inject the same. The droplet generator (160) can adjust the droplet generation time and the droplet generation amount by the control of a manual or a control unit (not shown)”, (emphasis on the bolded and underlined) appears to be stating that the generator produce “a droplet form” and inject the same out of each of the outlet or hole. Thus, clearly, even the WIPO patentscope machine translation as 
	As for applicant’s comment regarding human translation, applicant has not provided any human translation for evidence, thus, the examiner cannot comment because the human translation is not provided.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643